 



Exhibit 10.29
REVOLVING CREDIT AGREEMENT
This Revolving Credit Agreement (the “Agreement”) is made and entered into by
and between the undersigned borrower (the “Borrower”) and the undersigned bank
(the “Bank”) as of the date set forth on the last page of this Agreement.
ARTICLE I. LOANS
     1.1 Revolving Credit Loans. From time to time prior to SEPTEMBER 5, 2009
(the “Maturity Date”) or the earlier termination hereof, the Borrower may borrow
from the Bank for working capital purposes up to the aggregate principal amount
outstanding at any one time of the lesser of (i) $10,000,000.00 (the “Loan
Amount”), less letters of credit issued by the Bank, or (ii) if applicable, the
Borrowing Base (defined below). All revolving loans hereunder will be evidenced
by a single promissory note of the Borrower payable to the order of the Bank in
the principal amount of the Loan Amount (the “Note”). Although the Note will be
expressed to be payable in the full Loan Amount, the Borrower will be obligated
to pay only the amounts actually disbursed hereunder, together with accrued
interest on the outstanding balance at the rates and on the dates specified
therein and such other charges provided for herein. In the event that the
principal amount outstanding under the Note exceeds the Borrowing Base at any
time, the Borrower will immediately, without request, prepay an amount
sufficient to eliminate such excess.
     1.2 Borrowing Base. The Borrowing Base, if any, will be as set forth in an
addendum to this Agreement.
     1.3 Advances After Maturity or In Excess of Maximum Loan Amount. The Bank
shall have no obligation whatsoever, and the Bank has no present intention, to
make any advance after the Maturity Date or which would cause the principal
amount outstanding under this Agreement to exceed the maximum loan amount or any
other limitations on advances stated in this Agreement. Notwithstanding the
foregoing, the Bank may from time to time, in its sole and absolute discretion,
agree to make an advance after the Maturity Date or which would cause the
principal amount of advances outstanding under this Agreement to exceed the
maximum loan amount or any of the other limitations on advances. The Borrower is
and shall be and remain unconditionally liable to the Bank for the amount of all
advances, including, without limitation, advances in excess of the maximum loan
amount or any other limitation on advances and advances made after the Maturity
Date. Immediately upon the Bank’s demand, the Borrower shall pay to the Bank the
amount of any advances made after the Maturity Date or in excess of the maximum
loan amount or any other limitation on advances contained in this Agreement,
together with interest on the principal amount of such excess advances, for so
long as such advances are outstanding, at the highest interest rate from time to
time in effect for such advances. Any such advances shall not be deemed an
extension of this Agreement nor an increase in the maximum loan amount available
for borrowing under this Agreement.
     1.4 Advances and Paying Procedure. The Bank is authorized and directed to
credit any of the Borrower’s accounts with the Bank (or to the account the
Borrower designates in writing) for all loans made hereunder, and the Bank is
authorized to debit such account or any other account of the Borrower with the
Bank for the amount of any principal, interest or expenses due under the Note or
other amount due hereunder on the due date with respect thereto. If, upon any
request by the Borrower to the Bank to issue a wire transfer, there is an
inconsistency between the name of the recipient of the wire and its
identification number as specified by the Borrower, the Bank may, without
liability, transmit the payment via wire based solely upon the identification
number.
     1.5 Closing Fee. The Borrower will pay the Bank a one-time closing fee of
$5,000.00 contemporaneously with execution of this Agreement. This fee is in
addition to all other fees, expenses and other amounts due hereunder.
     1.6 Loan Facility Fee. The Borrower will pay a loan facility fee equal to:

         
 
  o   $ n/a per annum, payable annually in advance; (or)
 
       
 
  o   n/a% per annum of the Loan Amount, payable annually in advance; (or)
 
       
 
  o   n/a% per annum of the difference between the Loan Amount and the actual
daily unpaid principal amount of the Note outstanding from time to time, payable
quarterly, in arrears, on the last business day of each third calendar month,
and at maturity; (or)
 
       
 
  o   n/a% per annum of the actual daily unpaid principal amount of the Note
outstanding from time to time, payable quarterly, in arrears, on the last
business day of each third calendar month, and at maturity.

The loan facility fee is payable for the entire period that this Agreement is in
effect, regardless of whether any amounts are outstanding hereunder at any given
time.
     1.7 Expenses and Attorneys’ Fees. Upon demand, the Borrower will
immediately reimburse the Bank and any participant in the Obligations (defined
below) (“Participant”) for all attorneys’ fees and all other costs, fees and
out-of-pocket disbursements incurred by the Bank or any Participant in
connection with the preparation, execution, delivery, administration, defense
and enforcement of this Agreement or any of the other Loan Documents (defined
below), including attorneys’ fees and all other costs and fees (a) incurred
before or after commencement of litigation or at trial, on appeal or in any
other proceeding, (b) incurred in any bankruptcy proceeding and (c) related to
any waivers or amendments with respect thereto (examples of costs and fees
include but are not limited to fees and costs for: filing, perfecting or
confirming the priority of the Bank’s lien, title searches or insurance,
appraisals, environmental audits and other reviews related to the Borrower, any
collateral or the loans, if requested by the Bank). The Borrower will also
reimburse the Bank and any Participant for all costs of collection, including
all attorneys’ fees, before and after judgment, and the costs of preservation
and/or liquidation of any collateral.
     1.8 Compensating Balances. The Borrower will maintain on deposit with the
Bank in non-interest bearing accounts average daily collected balances, in
excess of that required to support account activity and other credit facilities
extended to the Borrower by the Bank, an amount at least equal to the sum of (i)
$ n/a and (ii) n/a% of the Loan Amount as computed

1



--------------------------------------------------------------------------------



 



on a monthly basis. If the Borrower fails to keep and maintain such balances, it
will pay a deficiency fee, payable within five days after receipt of a statement
therefor calculated on the amount by which the Borrower’s average daily balances
are less than the requirements set forth above, computed at a rate equal to the
rate set forth in the Note.
     1.9 Conditions to Borrowing. The Bank will not be obligated to make (or
continue to make) advances hereunder unless (i) the Bank has received executed
originals of the Note and all other documents or agreements applicable to the
loans described herein, including but not limited to the documents specified in
Article III (collectively with this Agreement the “Loan Documents”), in form and
content satisfactory to the Bank; (ii) if the loan is secured, the Bank has
received confirmation satisfactory to it that the Bank has a properly perfected
security interest, mortgage or lien, with the proper priority; (iii) the Bank
has received certified copies of the Borrower’s governance documents and
certification of entity status satisfactory to the Bank and all other relevant
documents; (iv) the Bank has received a certified copy of a resolution or
authorization in form and content satisfactory to the Bank authorizing the loan
and all acts contemplated by this Agreement and all related documents, and
confirmation of proper authorization of all guaranties and other acts of third
parties contemplated hereunder; (v) if required by the Bank, the Bank has been
provided with an Opinion of the Borrower’s counsel in form and content
satisfactory to the Bank confirming the matters outlined in Section 2.2 and such
other matters as the Bank requests; (vi) no default exists under this Agreement
or under any other Loan Documents, or under any other agreements by and between
the Borrower and the Bank; and (vii) all proceedings taken in connection with
the transactions contemplated by this Agreement (including any required
environmental assessments), and all instruments, authorizations and other
documents applicable thereto, are satisfactory to the Bank and its counsel.
ARTICLE II. WARRANTIES AND COVENANTS
While any part of the credit granted to the Borrower under this Agreement or the
other Loan Documents is available or any obligations under any of the Loan
Documents are unpaid or outstanding, the Borrower continuously warrants and
agrees as follows:
     2.1 Accuracy of Information. All information, certificates or statements
given to the Bank pursuant to this Agreement and the other Loan Documents will
be true and complete when given.
     2.2 Organization and Authority; Litigation. This Agreement and the other
Loan Documents are the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their terms. The execution,
delivery and performance of this Agreement and all other Loan Documents to which
the Borrower is a party (i) are within the borrower’s power; (ii) have been duly
authorized by all appropriate entity action; (iii) do not require the approval
of any governmental agency; and (iv) will not violate any law, agreement or
restriction by which the Borrower is bound. If the Borrower is not an
individual, the Borrower is validly existing and in good standing under the laws
of its state of organization, has all requisite power and authority and
possesses all licenses necessary to conduct its business and own its properties.
There is no litigation or administrative proceeding threatened or pending
against the Borrower which would, if adversely determined, have a material
adverse effect on the Borrower’s financial condition or its property.
     2.3 Existence; Business Activities; Assets; Change of Control. The Borrower
will (i) preserve its existence, rights and franchises; (ii) not make any
material change in the nature or manner of its business activities; (iii) not
liquidate, dissolve, acquire another entity or merge or consolidate with or into
another entity or change its form of organization; (iv) not amend its
organizational documents in any manner that may conflict with any term or
condition of the Loan Documents; and (v) not sell, lease, transfer or otherwise
dispose of all or substantially all of its assets. Other than the transfer to a
trust beneficially controlled by the transferor, no event shall occur which
causes or results in a transfer of majority ownership of the Borrower while any
Obligations are outstanding or while the Bank has any obligation to provide
funding to the Borrower.
     2.4 Use of Proceeds; Margin Stock; Speculation. Advances by the Bank
hereunder will be used exclusively by the Borrower for working capital and other
regular and valid purposes. The Borrower will not, without the prior written
consent of the Bank, use any of the loan proceeds to redeem, purchase, or retire
any of the capital stock or declare or pay any dividends, or make any other
payments or distributions of a similar type or nature including withdrawal
distributions. The Borrower will not use any of the loan proceeds to purchase or
carry “margin” stock (as defined in Regulation U of the Board of Governors of
the Federal Reserve System). No part of any of the proceeds will be used for
speculative investment purposes, including, without limitation, speculating or
hedging in the commodities and/or futures market.
     2.5 Environmental Matters. Except as disclosed in a written schedule
attached to this Agreement (if no schedule is attached, there are no
exceptions), there exists no uncorrected violation by the Borrower of any
federal, state or local laws (including statutes, regulations, ordinances or
other governmental restrictions and requirements) relating to the discharge of
air pollutants, water pollutants or process waste water or otherwise relating to
the environment or Hazardous Substances as hereinafter defined, whether such
laws currently exist or are enacted in the future (collectively “Environmental
Laws”). The term “Hazardous Substances” will mean any hazardous or toxic wastes,
chemicals or other substances, the generation, possession or existence of which
is prohibited or governed by any Environmental Laws. The Borrower is not subject
to any judgment, decree, order or citation, or a party to (or threatened with)
any litigation or administrative proceeding, which asserts that the Borrower
(i) has violated any Environmental Laws; (ii) is required to clean up, remove or
take remedial or other action with respect to any Hazardous Substances
(collectively “Remedial Action”); or (iii) is required to pay all or a portion
of the cost of any Remedial Action, as a potentially responsible party. Except
as disclosed on the Borrower’s environmental questionnaire provided to the Bank,
there are not now, nor to the Borrower’s knowledge after reasonable
investigation have there ever been, any Hazardous Substances (or tanks or other
facilities for the storage of Hazardous Substances) stored, deposited, recycled
or disposed of on, under or at any real estate owned or occupied by the Borrower
during the periods that the Borrower owned or occupied such real estate, which
if present on the real estate or in soils or ground water, could require
Remedial Action. To the Borrower’s knowledge, there are no proposed or pending
changes in Environmental Laws which would adversely affect the Borrower or its
business, and there are no conditions existing currently or likely to exist
while the Loan Documents are in effect which would subject the Borrower to
Remedial Action or other liability. The Borrower currently complies with and
will continue to timely comply with all applicable Environmental Laws; and will
provide the Bank, immediately upon receipt, copies of any correspondence,
notice, complaint, order or other document from any source asserting or alleging
any circumstance or condition which requires or may require a financial
contribution by the Borrower or Remedial Action or other response by or on the
part of the Borrower under Environmental Laws, or which seeks damages or civil,
criminal or punitive penalties from the Borrower for an alleged violation of
Environmental Laws.

2



--------------------------------------------------------------------------------



 



     2.6 Compliance with Laws. The Borrower has complied with all laws
applicable to its business and its properties, and has all permits, licenses and
approvals required by such laws, copies of which have been provided to the Bank.
     2.7 Restriction on Indebtedness. The Borrower will not create, incur,
assume or have outstanding any indebtedness for borrowed money (including
capitalized leases) except (i) any indebtedness owing to the Bank and its
affiliates, and (ii) any other indebtedness outstanding on the date hereof, and
shown on the Borrower’s financial statements delivered to the Bank prior to the
date hereof, provided that such other indebtedness will not be increased.
     2.8 Restriction on Liens. The Borrower will not create, incur, assume or
permit to exist any mortgage, pledge, encumbrance or other lien or levy upon or
security interest in any of the Borrower’s property now owned or hereafter
acquired, except (i) taxes and assessments which are either not delinquent or
which are being contested in good faith with adequate reserves provided;
(ii) easements, restrictions and minor title irregularities which do not, as a
practical matter, have an adverse effect upon the ownership and use of the
affected property; (iii) liens in favor of the Bank and its affiliates; and
(iv) other liens disclosed in writing to the Bank prior to the date hereof.
     2.9 Restriction on Contingent Liabilities. The Borrower will not guarantee
or become a surety or otherwise contingently liable for any obligations of
others, except pursuant to the deposit and collection of checks and similar
matters in the ordinary course of business.
     2.10 Insurance. The Borrower will maintain insurance to such extent,
covering such risks and with such insurers as is usual and customary for
businesses operating similar properties, and as is satisfactory to the Bank,
including insurance for fire and other risks insured against by extended
coverage, public liability insurance and workers’ compensation insurance; and
will designate the Bank as loss payee with a “Lender’s Loss Payable” endorsement
on any casualty policies and take such other action as the Bank may reasonably
request to ensure that the Bank will receive (subject to no other interests) the
insurance proceeds on the Bank’s collateral.
     2.11 Taxes and Other Liabilities. The Borrower will pay and discharge, when
due, all of its taxes, assessments and other liabilities, except when the
payment thereof is being contested in good faith by appropriate procedures which
will avoid foreclosure of liens securing such items, and with adequate reserves
provided therefor.
     2.12 Financial Statements and Reporting. The financial statements and other
information previously provided to the Bank or provided to the Bank in the
future are or will be complete and accurate and prepared in accordance with
generally accepted accounting principles. There has been no material adverse
change in the Borrower’s financial condition since such information was provided
to the Bank. The Borrower will (i) maintain accounting records in accordance
with generally recognized and accepted principles of accounting consistently
applied throughout the accounting periods involved; (ii) provide the Bank with
such information concerning its business affairs and financial condition
(including insurance coverage) as the Bank may request; and (iii) without
request, provide the Bank with such specific financial statements,
certifications and/or information as may be set forth in an addendum to this
Agreement.
     2.13 Inspection of Properties and Records; Fiscal Year. The Borrower will
permit representatives of the Bank to visit and inspect any of the properties
and examine any of the books and records of the Borrower at any reasonable time
and as often as the Bank may reasonably desire. The Borrower will not change its
fiscal year.
     2.14 Financial Status. Financial Covenants, if any, will be as set forth in
an addendum to this Agreement.
     2.15 Paid-in-Full Period. þ If checked here, all revolving loans under this
Agreement and the Note must be paid in full for a period of at least 30
consecutive days during each fiscal year.
ARTICLE III. COLLATERAL AND GUARANTIES
     3.1 Collateral. This Agreement and the Note are secured by any and all
security interests, pledges, mortgages/deeds of trust (except any mortgage/deed
of trust expressly limited by its terms to a specific obligation of Borrower to
Bank) or liens now or hereafter in existence granted to the Bank to secure
indebtedness of the Borrower to the Bank, including without limitation as
described in the following documents:

     
o
  Real Estate Mortgage(s)/Deed(s) of Trust dated covering real estate located at
 
   
o
  Security Agreement(s) dated
 
   
o
  Possessory Collateral Pledge Agreement(s) dated
 
   
o
  Other

     3.2 Guaranties. This Agreement and the Note are guarantied by each and
every guaranty now or hereafter in existence guarantying the indebtedness of the
Borrower to the Bank (except for any guaranty expressly limited by its terms to
a specific separate obligation of Borrower to the Bank) including, without
limitation, the following: The Outdoor Channel, Inc.

3



--------------------------------------------------------------------------------



 



     3.3 Credit Balances; Setoff. As additional security for the payment of the
obligations described in the Loan Documents and any other obligations of the
Borrower to the Bank of any nature whatsoever (collectively the “Obligations”),
the Borrower hereby grants to the Bank a security interest in, a lien on and an
express contractual right to set off against all depository account balances,
cash and any other property of the Borrower now or hereafter in the possession
of the Bank and the right to refuse to allow withdrawals from any account
(collectively “Setoff”). The Bank may, at any time upon the occurrence of a
default hereunder (notwithstanding any notice requirements or grace/cure periods
under this or other agreements between the Borrower and the Bank) Setoff against
the Obligations whether or not the Obligations (including future installments)
are then due or have been accelerated, all without any advance or
contemporaneous notice or demand of any kind to the Borrower, such notice and
demand being expressly waived.
The omission of any reference to an agreement in Sections 3.1 and 3.2 above will
not affect the validity or enforceability thereof. The rights and remedies of
the Bank outlined in this Agreement and the documents identified above are
intended to be cumulative.
ARTICLE IV. DEFAULTS
     4.1 Defaults. Notwithstanding any cure periods described below, the
Borrower will immediately notify the Bank in writing when the Borrower obtains
knowledge of the occurrence of any default specified below. Regardless of
whether the Borrower has given the required notice, the occurrence of one or
more of the following will constitute a default:

     
(a)
  Nonpayment. The Borrower shall fail to pay (i) any interest due on the Note or
any fees, charges, costs or expenses under the Loan Documents by 5 days after
the same becomes due; or (ii) any principal amount of the Note when due.
 
   
(b)
  Nonperformance. The Borrower or any guarantor of Borrower’s Obligations to the
Bank (“Guarantor”) shall fail to perform or observe any agreement, term,
provision, condition, or covenant (other than a default occurring under (a),
(c), (d), (e), (f) or (g) of this Section 4.1) required to be performed or
observed by the Borrower or any Guarantor hereunder or under any other Loan
Document or other agreement with or in favor of the Bank.
 
   
(c)
  Misrepresentation. Any financial information, statement, certificate,
representation or warranty given to the Bank by the Borrower or any Guarantor
(or any of their representatives) in connection with entering into this
Agreement or the other Loan Documents and/or any borrowing thereunder, or
required to be furnished under the terms thereof, shall prove untrue or
misleading in any material respect (as determined by the Bank in the exercise of
its judgment) as of the time when given.
 
   
(d)
  Default on Other Obligations. The Borrower or any Guarantor shall be in
default under the terms of any loan agreement, promissory note, lease,
conditional sale contract or other agreement, document or instrument evidencing,
governing or securing any indebtedness owing by the Borrower or any Guarantor to
the Bank or any indebtedness in excess of $100,000 owing by the Borrower, to any
third party, and the period of grace, if any, to cure said default shall have
passed.
 
   
(e)
  Judgments. Any judgment shall be obtained against the Borrower or any
Guarantor which, together with all other outstanding unsatisfied judgments
against the Borrower (or such Guarantor), shall exceed the sum of $100,000 and
shall remain unvacated, unbonded or unstayed for a period of 30 days following
the date of entry thereof.
 
   
(f)
  Inability to Perform; Bankruptcy/Insolvency. (i) The Borrower or any Guarantor
shall die or cease to exist; or (ii) an Guarantor shall attempt to revoke any
guaranty of the Obligations described herein, or any guaranty becomes
unenforceable in whole or in part for any reason; or (iii) any bankruptcy,
insolvency or receivership proceedings, or an assignment for the benefit of
creditors, shall be commenced under any Federal or state law by or against the
Borrower or any Guarantor; or (iv) the Borrower or any Guarantor shall become
the subject of any out-of-court settlement with its creditors; or (v) the
Borrower or any Guarantor is unable or admits in writing its inability to pay
its debts as they mature; or (vi) if the Borrower is a limited liability
company, any member thereof shall withdraw or otherwise become disassociated
from the Borrower.
 
   
(g)
  Adverse Change; Insecurity. (i) There is a material adverse change in the
business, properties, financial condition or affairs of the Borrower or any
Guarantor, or in any collateral securing the Obligations; or (ii) the Bank in
good faith deems itself insecure.

     4.2 Termination of Loans; Additional Bank Rights. Upon the Maturity Date or
the occurrence of any of the events identified in Section 4.1, the Bank may at
any time (notwithstanding any notice requirements or grace/cure periods under
this or other agreements between the Borrower and the Bank) (i) immediately
terminate its obligation, if any, to make additional loans to the Borrower;
(ii) Setoff; and/or (iii) take such other steps to protect or preserve the
Bank’s interest in any collateral, including without limitation, notifying
account debtors to make payments directly to the Bank, advancing funds to
protect any collateral and insuring collateral at the Borrower’s expense; all
without demand or notice of any kind, all of which are hereby waived.
     4.3 Acceleration of Obligations. Upon the Maturity Date or the occurrence
of any of the events identified in Sections 4.1(a) through 4.1(e) and 4.1(g),
and the passage of any applicable cure periods, the Bank may at any time
thereafter, by written notice to the Borrower, declare the unpaid principal
balance of any Obligations, together with the interest accrued thereon and other
amounts accrued hereunder and under the other Loan Documents, to be immediately
due and payable; and the unpaid balance will thereupon be due and payable, all
without presentation, demand, protest or further notice of any kind, all of
which are hereby waived, and notwithstanding anything to the contrary contained
herein or in any of the other Loan Documents. Upon the occurrence of any event
under Section 4.1(f), the unpaid principal balance of any Obligations, together
with all interest accrued thereon and other amounts accrued hereunder and under
the other Loan Documents, will thereupon be immediately due and payable, all
without presentation, demand, protest or notice of any kind, all of which are
hereby waived, and notwithstanding anything to the contrary contained herein or
in any of the other Loan Documents. Nothing contained in Section 4.1,
Section 4.2 or this section will limit the Bank’s right to Setoff as provided in
Section 3.3 or otherwise in this Agreement.

4



--------------------------------------------------------------------------------



 



     4.4 Other Remedies. Nothing in this Article IV is intended to restrict the
Bank’s rights under any of the Loan Documents or at law, and the Bank may
exercise all such rights and remedies as and when they are available.
ARTICLE V. OTHER TERMS
     5.1 Additional Terms; Addendum/Supplements. The warranties, covenants,
conditions and other terms described in this Section and/or in the Addendum
and/or other attached document(s) referenced in this Section are incorporated
into this Agreement:
ARTICLE VI. MISCELLANEOUS
     6.1 Delay; Cumulative Remedies. No delay on the part of the Bank in
exercising any right, power or privilege hereunder or under any of the other
Loan Documents will operate as a waiver thereof, nor will any single or partial
exercise of any right, power or privilege hereunder preclude other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein specified are cumulative and are not exclusive of any
rights or remedies which the Bank would otherwise have.
     6.2 Relationship to Other Documents. The warranties, covenants and other
obligations of the Borrower (and the rights and remedies of the Bank) that are
outlined in this Agreement and the other Loan Documents are intended to
supplement each other. In the event of any inconsistencies in any of the terms
in the Loan Documents, all terms will be cumulative so as to give the Bank the
most favorable rights set forth in the conflicting documents, except that if
there is a direct conflict between any preprinted terms and specifically
negotiated terms (whether included in an addendum or otherwise), the
specifically negotiated terms will control.
     6.3 Successors. The rights, options, powers and remedies granted in this
Agreement and the other Loan Documents shall be binding upon the Borrower and
the Bank and their respective successors and assigns, and shall inure to the
benefit of the Borrower and the Bank and the successors and assigns of the Bank,
including without limitation any purchaser of any or all of the rights and
obligations of the Bank under the Note and the other Loan Documents. The
Borrower may not assign its rights or obligations under this Agreement or any
other Loan Documents without the prior written consent of the Bank.
     6.4 Disclosure. The Bank may, in connection with any sale or potential sale
of all or any interest in the Note and other Loan Documents, disclose any
financial information the Bank may have concerning the Borrower to any purchaser
or potential purchaser. From time to time, the Bank may, in its discretion and
without obligation to the Borrower, any Guarantor or any other third party,
disclose information about the Borrower and this loan to any Guarantor, surety
or other accommodation party. This provision does not obligate the Bank to
supply any information or release the Borrower from its obligation to provide
such information, and the Borrower agrees to keep all Guarantors, sureties or
other accommodation parties advised of its financial condition and other matters
which may be relevant to their obligations to the Bank.
     6.5 Indemnification. Except for harm arising from the Bank’s willful
misconduct, the Borrower hereby indemnifies and agrees to defend and hold the
Bank harmless from any and all losses, costs, damages, claims and expenses of
any kind suffered by or asserted against the Bank relating to claims by third
parties arising out of the financing provided under the Loan Documents or
related to any collateral (including, without limitation, the Borrower’s failure
to perform its obligations relating to Environmental Matters described in
Section 2.5 above). This indemnification and hold harmless provision will
survive the termination of the Loan Documents and the satisfaction of the
Obligations due the Bank.
     6.6 Notice of Claims Against Bank; Limitation of Certain Damages. In order
to allow the Bank to mitigate any damages to the Borrower from the Bank’s
alleged breach of its duties under the Loan Documents or any other duty, if any,
to the Borrower, the Borrower agrees to give the Bank immediate written notice
of any claim or defense it has against the Bank, whether in tort or contract,
relating to any action or inaction by the Bank under the Loan Documents, or the
transactions related thereto, or of any defense to payment of the Obligations
for any reason. The requirement of providing timely notice to the Bank
represents the parties’ agreed-to standard of performance regarding claims
against the Bank. Notwithstanding any claim that the Borrower may have against
the Bank, and regardless of any notice the Borrower may have given the Bank, the
Bank will not be liable to the Borrower for consequential and/or special damages
arising therefrom, except those damages arising from the Bank’s willful
misconduct.
     6.7 Notices. Notice of any record shall be deemed delivered when the record
has been (a) deposited in the United States Mail, postage pre-paid, (b) received
by overnight delivery service, (c) received by telex, (d) received by telecopy,
(e) received through the internet, or (f) when personally delivered.
     6.8 Payments. Payments due under the Note and other Loan Documents will be
made in lawful money of the United States. All payments may be applied by the
Bank to principal, interest and other amounts due under the Loan Documents in
any order which the Bank elects.

5



--------------------------------------------------------------------------------



 



     6.9 Applicable Law and Jurisdiction; lnterpretation; Joint Liability;
Severability. This Agreement and all other Loan Documents will be governed by
and interpreted in accordance with the internal laws of the State of California,
except to the extent superseded by Federal law. THE BORROWER HEREBY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITUATED IN THE COUNTY
OR FEDERAL JURISDICTION OF THE BANK’S BRANCH WHERE THE LOAN WAS ORIGINATED, AND
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, WITH REGARD TO ANY ACTIONS,
CLAIMS, DISPUTES OR PROCEEDINGS RELATING TO THIS AGREEMENT, THE NOTE, THE
COLLATERAL, ANY OTHER LOAN DOCUMENT, OR ANY TRANSACTIONS ARISING THEREFROM, OR
ENFORCEMENT AND/OR INTERPRETATION OF ANY OF THE FOREGOING. Nothing herein will
affect the Bank’s rights to serve process in any manner permitted by law, or
limit the Bank’s right to bring proceedings against the Borrower in the
competent courts of any other jurisdiction or jurisdictions. This Agreement, the
other Loan Documents and any amendments hereto (regardless of when executed)
will be deemed effective and accepted only upon the Bank’s receipt of the
executed originals thereof. If there is more than one Borrower, the liability of
the Borrowers will be joint and several, and the reference to “Borrower” will be
deemed to refer to all Borrowers. Invalidity of any provision of this Agreement
shall not affect the validity of any other provision.
     6.10 Copies; Entire Agreement; Modification. The Borrower hereby
acknowledges the receipt of a copy of this Agreement and all other Loan
Documents. This Agreement is a “transferable record” as defined in applicable
law relating to electronic transactions. Therefore, the holder of this Agreement
may, on behalf of Borrower, create a microfilm or optical disk or other
electronic image of this Agreement that is an authoritative copy as defined in
such law. The holder of this Agreement may store the authoritative copy of such
Agreement in its electronic form and then destroy the paper original as part of
the holder’s normal business practices. The holder, on its own behalf, may
control and transfer such authoritative copy as permitted by such law.
IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING, EXPRESSING CONSIDERATION AND
SIGNED BY THE PARTIES ARE ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES NOT
CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED. THE TERMS OF THIS
AGREEMENT MAY ONLY BE CHANGED BY ANOTHER WRITTEN AGREEMENT. THIS NOTICE SHALL
ALSO BE EFFECTIVE WITH RESPECT TO ALL OTHER CREDIT AGREEMENTS NOW IN EFFECT
BETWEEN BORROWER AND THE BANK. A MODIFICATION OF ANY OTHER CREDIT AGREEMENTS NOW
IN EFFECT BETWEEN BORROWER AND THE BANK, WHICH OCCURS AFTER RECEIPT BY BORROWER
OF THIS NOTICE, MAY BE MADE ONLY BY ANOTHER WRITTEN INSTRUMENT. ORAL OR IMPLIED
MODIFICATIONS TO SUCH CREDIT AGREEMENTS ARE NOT ENFORCEABLE AND SHOULD NOT BE
RELIED UPON.
     6.11 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, THE BORROWER AND
THE BANK HEREBY JOINTLY AND SEVERALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING RELATING TO ANY OF THE LOAN DOCUMENTS, THE
OBLIGATIONS THEREUNDER, ANY COLLATERAL SECURING THE OBLIGATIONS, OR ANY
TRANSACTION ARISING THERE FROM OR CONNECTED THERE TO. THE BORROWER AND THE BANK
EACH REPRESENTS TO THE OTHER THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND
VOLUNTARILY GIVEN.
     6.12 Attachments. All documents attached hereto, including any appendices,
schedules, riders, and exhibits to this Agreement, are hereby expressly
incorporated by reference.
IN WITNESS WHEREOF, the undersigned have executed this REVOLVING CREDIT
AGREEMENT as of SEPTEMBER 21, 2007.

                  (Individual Borrower)   Outdoor Channel Holdings, Inc.    
Borrower Name (Organization)
 
                    a Delaware Corporation
 
                Borrower Name         N/A   By   /s/ William A. Owen
 
          Name and Title   William A. Owen, CFO/Treasurer
 
               
 
  By    
 
               
Borrower Name
        N/A       Name and Title           U.S. BANK
N.A.                             (Bank)              By   /s/ Maureen K.
Sullivan  
 
          Name and Title   Maureen K. Sullivan, Vice President

Borrower Address: 43445 Business Park Drive, Suite 103, Temecula, CA 92590
Borrower Telephone No.:

6



--------------------------------------------------------------------------------



 



         
 
  For Bank Use Only   Reviewed by
 
       
 
  Due SEPTEMBER 5, 2009    
 
  Customer # 6517384088   Loan # 18

REVOLVING CREDIT NOTE

$10,000,000.00   SEPTEMBER 21, 2007

     FOR VALUE RECEIVED, the undersigned borrower (the “Borrower”), promises to
pay to the order of U.S. BANK N.A. (the “Bank”), the principal sum of TEN
MILLION AND NO/100 Dollars ($10,000,000.00), payable SEPTEMBER 5, 2009 (the
“Maturity Date”).
          Interest.
     The unpaid principal balance will bear interest at an annual rate described
in the Interest Rate Rider attached to this Note.
          Payment Schedule.
Interest is payable beginning NOVEMBER 5, 2007, and on the same date of each
consecutive month thereafter (except that if a given month does not have such a
date, the last day of such month), plus a final interest payment with the final
payment of principal.
     Interest will be computed for the actual number of days principal is
unpaid, using a daily factor obtained by dividing the stated interest rate by
360.
     Notwithstanding any provision of this Note to the contrary, upon any
default or at any time during the continuation thereof (including failure to pay
upon maturity), the Bank may, at its option and subject to applicable law,
increase the interest rate on this Note to a rate of 5% per annum plus the
interest rate otherwise payable hereunder. Notwithstanding the foregoing and
subject to applicable law, upon the occurrence of a default by the Borrower or
any guarantor involving bankruptcy, insolvency, receivership proceedings or an
assignment for the benefit of creditors, the interest rate on this Note shall
automatically increase to a rate of 5% per annum plus the rate otherwise payable
hereunder.
     In no event will the interest rate hereunder exceed that permitted by
applicable law. If any interest or other charge is finally determined by a court
of competent jurisdiction to exceed the maximum amount permitted by law, the
interest or charge shall be reduced to the maximum permitted by law, and the
Bank may credit any excess amount previously collected against the balance due
or refund the amount to the Borrower.
     Subject to applicable law, if any payment is not made on or before its due
date, the Bank may collect a delinquency charge of 5.00% of the unpaid amount.
Collection of the late payment fee shall not be deemed to be a waiver of the
Bank’s right to declare a default hereunder.
     Without affecting the liability of any Borrower, endorser, surety or
guarantor, the Bank may, without notice, renew or extend the time for payment,
accept partial payments, release or impair any collateral security for the
payment of this Note, or agree not to sue any party liable on it.
     This Revolving Credit Note constitutes the Note issued under a Revolving
Credit Agreement dated as of the date hereof between the Borrower and the Bank,
to which Agreement reference is hereby made for a statement of the terms and
conditions under which loans evidenced hereby were or may be made and a
description of the terms and conditions upon which the maturity of this Note may
be accelerated, and for a description of the collateral securing this Note.

 



--------------------------------------------------------------------------------



 



     This Note is a “transferable record” as defined in applicable law relating
to electronic transactions. Therefore, the holder of this Note may, on behalf of
Borrower, create a microfilm or optical disk or other electronic image of this
Note that is an authoritative copy as defined in such law. The holder of this
Note may store the authoritative copy of such Note in its electronic form and
then destroy the paper original as part of the holder’s normal business
practices. The holder, on its own behalf, may control and transfer such
authoritative copy as permitted by such law.
     All documents attached hereto, including any appendices, schedules, riders,
and exhibits to this Revolving Credit Note, are hereby expressly incorporated by
reference.
The Borrower hereby acknowledges the receipt of a copy of this Note.

                  (Individual Borrower)   Outdoor Channel Holdings, Inc.    
Borrower Name (Organization)
 
                        a Delaware Corporation
 
                Borrower Name         N/A   By   /s/ William A. Owen
 
               
 
          Name and Title   William A. Owen, CFO/Treasurer
 
               
 
  By    
 
               
Borrower Name
        N/A       Name and Title    

 



--------------------------------------------------------------------------------



 



INTEREST RATE RIDER
     This Rider is made part of the Revolving Credit Note (the “Note”) in the
original amount of $10,000,000.00 by the undersigned borrower (the “Borrower”)
in favor of U.S. BANK N.A. (the “Bank”) as of the date identified below. The
following interest rate description is hereby added to the Note:
Interest Rate Options. Interest on each advance hereunder shall accrue at one of
the following per annum rates selected by the Borrower (“n/a” indicates rate
option is not available, but Prime Rate Loan option must always be selected)
(i) upon notice to the Bank, 0.000% plus the prime rate announced by the Bank
from time to time, as and when such rate changes (a “Prime Rate Loan”);
(ii) upon a minimum of two New York Banking Days prior notice, 1.250% plus the
1, 2, 3, 6 or 12 month LIBOR rate quoted by the Bank from Telerate Page 3750 or
any successor thereto (which shall be the LIBOR rate in effect two New York
Banking Days prior to commencement of the advance), adjusted for any reserve
requirement and any subsequent costs arising from a change in government
regulation (a “LIBOR Rate Loan”); or (iii) upon notice to the Bank, n/a% plus
the rate, determined solely by the Bank, at which the Bank would be able to
borrow funds of comparable amounts in the Money Markets for a 1, 2, 3, 6 or
12 month period, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation (a “Money Market Rate Loan”). The
term “New York Banking Day” means any day (other than a Saturday or Sunday) on
which commercial banks are open for business in New York, New York. The term
“Money Markets” refers to one or more wholesale funding markets available to the
Bank, including negotiable certificates of deposit, commercial paper, eurodollar
deposits, bank notes, federal funds, interest rate swaps or others. No LIBOR
Rate Loan or Money Market Rate Loan may extend beyond the maturity of this Note.
In any event, if the Loan Period for a LIBOR Rate Loan or Money Market Rate Loan
should happen to extend beyond the maturity of this Note, such loan must be
prepaid at the time this Note matures. If a LIBOR Rate Loan or Money Market Rate
Loan is prepaid prior to the end of the Loan Period for such loan, whether
voluntarily or because prepayment is required due to the Note maturing or due to
acceleration of this Note upon default or otherwise, the Borrower agrees to pay
all of the Bank’s costs, expenses and Interest Differential (as determined by
the Bank) incurred as a result of such prepayment. The term “Loan Period” means
the period commencing on the advance date of the applicable LIBOR Rate Loan or
Money Market Rate Loan and ending on the numerically corresponding day 1, 2, 3,
6 or 12 months thereafter matching the interest rate term selected by the
Borrower; provided, however, (a) if any Loan Period would otherwise end on a day
which is not a New York Banking Day, then the Loan Period shall end on the next
succeeding New York Banking Day unless the next succeeding New York Banking Day
falls in another calendar month, in which case the Loan Period shall end on the
immediately preceding New York Banking Day; or (b) if any Loan Period begins on
the last New York Banking Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of the Loan
Period), then the Loan Period shall end on the last New York Banking Day of the
calendar month at the end of such Loan Period. The term “Interest Differential”
shall mean that sum equal to the greater of zero or the financial loss incurred
by the Bank resulting from prepayment, calculated as the difference between the
amount of interest the Bank would have earned (from like investments in the
Money Markets as of the first day of the LIBOR Rate Loan or Money Market Rate
Loan) had prepayment not occurred and the interest the Bank will actually earn
(from like investments in the Money Markets as of the date of prepayment) as a
result of the redeployment of funds from the prepayment. Because of the
short-term nature of this facility, the Borrower agrees that the Interest
Differential shall not be discounted to its present value. Any prepayment of a
LIBOR Rate Loan or Money Market Rate Loan shall be in an amount equal to the
remaining entire principal balance of such loan.
In the event the Borrower does not timely select another interest rate option at
least two New York Banking Days before the end of the Loan Period for a LIBOR
Rate Loan or Money Market Rate Loan, the Bank may at any time after the end of
the Loan Period convert the LIBOR Rate Loan or Money Market Rate Loan to a Prime
Rate Loan, but until such conversion, the funds advanced under the LIBOR Rate
Loan or Money Market Rate Loan shall continue to accrue interest at the same
rate as the interest rate in effect for such LIBOR Rate Loan or Money Market
Rate Loan prior to the end of the Loan Period.
The Bank’s internal records of applicable interest rates shall be determinative
in the absence of manifest error. Each LIBOR Rate Loan and each Money Market
Rate Loan shall be in a minimum principal amount of $100,000.

                 
Dated as of:
     SEPTEMBER 21, 2007.            
 
                (Individual Borrower)        Outdoor Channel Holdings, Inc.    
Borrower Name (Organization)
 
                        a Delaware Corporation
 
                Borrower Name         N/A   By   /s/ William A. Owen
 
               
 
          Name and Title   William A. Owen, CFO/Treasurer
 
               
 
  By    
 
               
Borrower Name
        N/A       Name and Title    

 



--------------------------------------------------------------------------------



 



REAFFIRMATION OF GUARANTY
To: U.S. BANK N.A. (the “Bank”)
     The undersigned (the “Guarantor,” whether one or more) has executed
Continuing Guaranty(ies) (Unlimited), Continuing Guaranty(ies) (Limited),
Continuing Guaranty(ies) (Pro Rata), or Guaranty(ies) of Specific Transaction
date SEPTEMBER 5, 2004 (collectively the “Guaranty”) guaranteeing all of the
obligations of Outdoor Channel Holdings, Inc. (the “Borrower”) to the Bank,
whether currently existing or arising in the future.
     The Bank will be extending a new loan to the Borrower, or renewing,
restructuring or otherwise amending an existing loan to the Borrower, as
evidenced by the following documents, among others:
          Revolving Loan Agreement and Note dated September 21, 2007
     The Guarantor hereby confirms that the guaranty remains in full force and
effect, and the definition of “Obligations” in the Guaranty specifically
includes the obligations identified above, as well as any renewals, amendments
or refinancings thereto (including an increase in the principal amount of the
loan).
     The Guarantor reaffirms that consent by the Guarantor to any additional
loans, refinancings, amendments and other changes in any agreements between the
Bank and the Borrower is not necessary, as described in the Guaranty. All
collateral securing the Guaranty also continues as security, and all other terms
of the Guaranty are hereby reaffirmed.
     The Guarantor represents that the Guarantor has reviewed the Borrower’s
financial condition prior to executing this Reaffirmation; and the Guarantor
specifically relieves the Bank of any obligation to advise the Guarantor of the
Borrower’s current financial condition, or any changes in the Borrower’s
financial condition in the future.
     The Guarantor hereby acknowledges the receipt of a copy of this
Reaffirmation and all other Loan Documents. This Reaffirmation is a
“transferable record” as defined in applicable law relating to electronic
transactions. Therefore, the holder of this Reaffirmation may, on behalf of
Guarantor, create a microfilm or optical disk or other electronic image of this
Reaffirmation that is an authoritative copy as defined in such law. The holder
of this Reaffirmation may store the authoritative copy of such Reaffirmation in
its electronic form and then destroy the paper original as part of the holder’s
normal business practices. The holder, on its own behalf, may control and
transfer such authoritative copy as permitted by such law.
IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING, EXPRESSING CONSIDERATION AND
SIGNED BY THE PARTIES ARE ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES NOT
CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED. THE TERMS OF THIS
AGREEMENT MAY ONLY BE CHANGED BY ANOTHER WRITTEN AGREEMENT. THIS NOTICE SHALL
ALSO BE EFFECTIVE WITH RESPECT TO ALL OTHER CREDIT AGREEMENTS NOW IN EFFECT
BETWEEN GUARANTOR AND THE BANK. A MODIFICATION OF ANY OTHER CREDIT AGREEMENTS
NOW IN EFFECT BETWEEN GUARANTOR AND THE BANK, WHICH OCCURS AFTER RECEIPT BY
GUARANTOR OF THIS NOTICE, MAY BE MADE ONLY BY ANOTHER WRITTEN INSTRUMENT. ORAL
OR IMPLIED MODIFICATIONS TO SUCH CREDIT AGREEMENTS ARE NOT ENFORCEABLE AND
SHOULD NOT BE RELIED UPON.

                 
Dated:
SEPTEMBER 21, 2007            
 
                (Individual Guarantor)   The Outdoor Channel, Inc.     Guarantor
Name (Organization)
 
                        a Nevada Corporation
 
                Guarantor Name         N/A   By   /s/ William A. Owen
 
               
 
          Name and Title   William A. Owen, CFO
 
               
 
  By    
 
               
Guarantor Name
        N/A       Name and Title    

 



--------------------------------------------------------------------------------



 



CORPORATE RESOLUTION FOR BORROWING AND/OR PLEDGING ASSETS
Outdoor Channel Holdings, Inc.
NAME OF CORPORATION
     WHEREAS, this corporation may enter into financial transactions or
accommodations with U.S. BANK N.A. (the “Bank”) from time to time;
     NOW, THEREFORE, RESOLVED, that any 1 of the officers of this corporation
denoted below: [mark authorized officers]

         
o     Chairman of the Board
  þ     Treasurer   þ     Other: Chief Financial officer
o     President
  þ     Secretary   þ     Other: Chief Executive Officer
o     Any Vice President
  o     Any Assistant Treasurer   o     Other:
 
  o     Any Assistant Secretary   o     Other:

is (are) authorized, on behalf of and in the name of this corporation, (a) to
borrow money from the Bank from time to time in such amounts as such officer(s)
shall deem advisable; (b) to make, execute, seal with the corporate seal, and
deliver to the Bank, from time to time, loan agreements, disbursing agreements,
notes, applications for letters of credit, and other evidence of or agreements
concerning such indebtedness, in such amounts with such maturities, at such
rates of interest, and upon such terms and conditions as said officer(s) shall
approve; (c) to pledge, assign, mortgage or otherwise grant a security interest
in any or all real property, fixtures, tangible or intangible personal property,
or any other assets of this corporation, to execute, seal with the corporate
seal, and deliver to the Bank such security agreements, chattel mortgages,
assignments, financing statements, real estate mortgages, deeds of trust, lease
or rental assignments, assignments of life insurance, agreements not to
encumber, or other agreements respecting any or all interests in real or
personal property now owned or hereafter acquired by this corporation as may be
requested by the Bank to secure any obligations of this corporation to the Bank
or to secure the obligations of a third party to the Bank, now existing or
hereafter arising, all upon such terms and conditions as said officer(s) shall
approve, and to perform such acts required of this corporation in such
agreements or otherwise to perfect such security interests; (d) to sell to the
Bank, with or without recourse, accounts, contract rights, general intangibles,
instruments, documents, chattel paper, equipment, inventory, insurance policies,
deposit accounts, rights in action or other personal property of this
corporation; (e) to endorse or assign and deliver such property to the Bank, and
from time to time to withdraw and make substitutions of such property, or to
sell such property to third persons and cause the proceeds of such sales to be
applied against the obligations of this corporation to the Bank; (f) to give
subordinations, guaranties or other financial accommodations to the Bank (it
being the judgment of the governing body of this corporation that any such
guaranties may reasonably be expected to benefit the corporation); and (g) to
endorse and deliver for discount with the Bank, notes, certificates of deposit,
bills of exchange, orders for the payment of money, chattel paper, commercial,
or other business paper, howsoever drawn, either belonging to or coming into the
possession of this corporation. The signature(s) of said officer(s) appearing on
any of the foregoing instruments shall be conclusive evidence of (his/her)
(their) approval thereof.
     FURTHER RESOLVED, that the authority granted to the officers of this
corporation shall continue in full force and effect, and said Bank may rely
thereon in dealing with such officers, unless and until written notice of any
change in or revocation of such authority shall be delivered to said Bank to the
attention of Commercial Loan Servicing by an officer or director of this
corporation, and any action taken by said officers and relied on by said Bank
pursuant to the authority granted herein prior to its receipt of such written
notice shall be fully and conclusively binding on this corporation.
     FURTHER RESOLVED, that the actions of any officer of this corporation
heretofore taken in borrowing money from the Bank for and on behalf of this
corporation, and in securing such indebtedness in any manner authorized herein,
and in selling or assigning property of this corporation to the Bank with or
without recourse, and in discounting with the Bank commercial and other business
paper, be and the same hereby are in all respects ratified, confirmed and
approved.
     FURTHER RESOLVED, that in consideration of any loans or other financial
accommodation made by the Bank to this corporation, this corporation shall be
authorized to and shall assume full responsibility for and hold the Bank
harmless from any and all payments made or any other actions taken by the Bank
in reliance upon the signatures, including facsimiles thereof, of any person or
persons holding the offices of this corporation designated above regardless of
whether or not the use of the facsimile signature was unlawful or unauthorized
and regardless of by whom or by what means the purported signature or facsimile
signature may have been affixed to any instrument if such signatures reasonably
resemble the specimen or facsimile signatures as provided to the Bank, or for
refusing to honor any signatures not provided to the Bank; and that this
corporation agrees to indemnify the Bank against any and all claims, demands,
losses, costs, damages or expenses suffered or incurred by the Bank resulting
from or arising out of any such payment or other action. The foregoing
indemnification shall be effective and may be enforced by the Bank upon delivery
to the Bank of a copy of this resolution certified by the Secretary, Assistant
Secretary or any other officer of this corporation.
     FURTHER RESOLVED, that the Secretary, Assistant Secretary or any other
officer of this corporation is authorized and directed to certify to the Bank
the foregoing resolutions and that the provisions thereof are in conformity with
the Articles of Incorporation and By-Laws of this corporation and to certify to
the Bank the names of the persons now holding the offices referred to above and
any changes hereafter in the persons holding said offices together with
specimens of the signatures of such present and future officers.
     FURTHER RESOLVED, that all prior resolutions of this corporation
authorizing the borrowing of money from the Bank and the securing thereof, be
and they hereby are rescinded and superseded as to all borrowings from the Bank
and security transactions with respect thereto effected after the date of
adoption of these resolutions.

 



--------------------------------------------------------------------------------



 



     I HEREBY CERTIFY that I am the duly elected, qualified and acting Secretary
(or as otherwise designated below) and the custodian of the records of the
above-named corporation, a corporation organized and existing and in good
standing under the laws of the State of Delaware. The foregoing resolutions
(i) are true and correct copies of the resolutions duly adopted in accordance
with law and the Charter or Articles or Certificate of Incorporation and By-Laws
or Code of Regulations, as applicable, of the corporation and that such
resolutions are now in full force and effect without modifications and are duly
recorded in the minute book of the corporation or (ii) are otherwise in
conformity with existing resolutions, the Charter or Articles or Certificate of
Incorporation and By-Laws or Code of Regulations, as applicable, of the
corporation, and permit the officers designated herein to undertake all the
activities set forth above.
     I FURTHER CERTIFY that set forth below are the true titles, names and
genuine signatures of the duly elected or appointed, qualified and acting
officers of said corporation presently holding such offices who are authorized
under the foregoing resolutions:

          Title   Name*   Signature*
 
       
Chairman of the Board
       
 
       
President
       
 
       
Vice President
       
 
       
Treasurer
  William A. Owen   /s/ William A. Owen
 
       
Secretary
  Tom Hornish   /s/ Tom Hornish
 
       
Assistant Treasurer
       
 
       
Assistant Secretary
       
 
       
Other
  William A. Owen    
 
  Chief Financial Officer   /s/ William A. Owen
 
  Name & Title    
 
       
Other
  Roger L. Werner    
 
  Chief Executive Officer   /s/ Roger L. Werner
 
  Name & Title    
 
       
Other
       
 
  Name & Title    
 
       
Other
       
 
  Name & Title    

     I FURTHER CERTIFY that copies of the Charter or Articles or Certificate of
Incorporation and By-Laws or Code of Regulations, as applicable, of the
corporation which have heretofore been delivered to the Bank or which are
delivered herewith are true and correct copies and that such Charter or Articles
or Certificate and By-Laws or Code of Regulations, as applicable, are presently
in full force and effect.
     IN WITNESS WHEREOF, I have affixed my name in my official capacity and have
caused the corporate seal of the corporation to be hereunto affixed on .
          (CORPORATE SEAL)

                        Secretary           

 

*   Only the names and signatures of officers who will act in transactions with
the Bank need be inserted.

 



--------------------------------------------------------------------------------



 



CALIFORNIA JUDICIAL REFERENCE AGREEMENT
This California Judicial Reference Agreement (“Agreement”) is entered into in
connection with any existing financing (other than consumer purpose financing)
(“Financing”) provided by U.S. BANK N.A. (“Bank”) to Outdoor Channel Holdings,
Inc.
(“Borrower”) evidenced, secured and/or supported by one or more promissory
notes, loan agreements, security agreements, mortgages/deeds of trust,
guaranties and/or other documents signed by the undersigned parties (said
promissory note and such other agreements, together with amendments,
modifications, substitutions and replacements thereto, are hereinafter referred
to as the “Loan Documents”).
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto (collectively, the “Parties”) agree as
follows:

1.   Any and all disputes, claims and controversies arising out of the Loan
Documents or the transactions contemplated thereby (including, but not limited
to, actions arising in contract or tort and any claims by a Party against Bank
related in any way to the Financing) (individually, a “Dispute”) that are
brought before a forum in which pre-dispute waivers of the right to trial by
jury are invalid under applicable law shall be subject to the terms of this
Agreement in lieu of the jury trial waivers otherwise provided in the Loan
Documents.

2.   Any and all Disputes shall be heard by a referee and resolved by judicial
reference pursuant to California Code of Civil Procedure Sections 638 et seq.

3.   The referee shall be a retired California state court judge or an attorney
licensed to practice law in the State of California with at least ten
(10) years’ experience practicing commercial law. The Parties shall not seek to
appoint a referee that may be disqualified pursuant to California Code of Civil
Procedure Section 641 or 641.2 without the prior written consent of all Parties.

4.   If the Parties are unable to agree upon a referee within ten (10) calendar
days after one Party serves a written notice of intent for judicial reference
upon the other Party or Parties, then the referee will be selected by the court
in accordance with California Code of Civil Procedure Section 640(b).

5.   The referee shall render a written statement of decision and shall conduct
the proceedings in accordance with the California Code of Civil Procedure, the
Rules of Court, and California Evidence Code, except as otherwise specifically
agreed by the parties and approved by the referee. The referee’s statement of
decision shall set forth findings of fact and conclusions of law. The decision
of the referee shall be entered as a judgment in the court in accordance with
the provisions of California Code of Civil Procedure Sections 644 and 645. The
decision of the referee shall be appealable to the same extent and in the same
manner that such decision would be appealable if rendered by a judge of the
superior court.

6.   Nothing in this Agreement shall be deemed to apply to or limit the right of
Bank (a) to exercise self help remedies such as (but not limited to) setoff, or
(b) to foreclose judicially or nonjudicially against any real or personal
property collateral, or to exercise judicial or nonjudicial power of sale
rights, (c) to obtain from a court provisional or ancillary remedies (including,
but not limited to, injunctive relief, a writ of possession, prejudgment
attachment, a protective order or the appointment of a receiver), or (d) to
pursue rights against a Party in a third-party proceeding in any action brought
against Bank (including actions in bankruptcy court). Bank may exercise the
rights set forth in the foregoing clauses (a) through (d), inclusive, before,
during or after the pendency of any judicial reference proceeding. Neither the
exercise of self help remedies nor the institution or maintenance of an action
for foreclosure or provisional or ancillary remedies or the opposition to any
such provisional remedies shall constitute a waiver of the right of any Party,
including, but not limited to, the claimant in any such action, to require
submission to judicial reference the merits of the Dispute occasioning resort to
such remedies. No provision in the Loan Documents regarding submission to
jurisdiction and/or venue in any court is intended or shall be construed to be
in derogation of the provisions in any Loan Document for judicial reference of
any of Dispute.

7.   If a Dispute includes multiple claims, some of which are found not subject
to this Agreement, the Parties shall stay the proceedings of the Disputes or
part or parts thereof not subject to this Agreement until all other Disputes or
parts thereof are resolved in accordance with this Agreement. If there are
Disputes by or against multiple parties, some of which are not subject to this
Agreement, the Parties shall sever the Disputes subject to this Agreement and
resolve them in accordance with this Agreement.

1



--------------------------------------------------------------------------------



 



8.   During the pendency of any Dispute which is submitted to judicial reference
in accordance with this Agreement, each of the Parties to such Dispute shall
bear equal shares of the fees charged and costs incurred by the referee in
performing the services described in this Agreement. The compensation of the
referee shall not exceed the prevailing rate for like services. The prevailing
party shall be entitled to reasonable court costs and legal fees, including
customary attorney fees, expert witness fees, paralegal fees, the fees of the
referee and other reasonable costs and disbursements charged to the party by its
counsel, in such amount as is determined by the Referee.

9.   In the event of any challenge to the legality or enforceability of this
Agreement, the prevailing Party shall be entitled to recover the costs and
expenses from the non-prevailing Party, including reasonable attorneys’ fees,
incurred by it in connection therewith.

10.   THIS AGREEMENT CONSTITUTESA “REFERENCE AGREEMENT “BETWEEN OR AMONG THE
PARTIES WITHIN THE MEANING OF AND FOR PURPOSES OF CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 638.

          Dated as of: SEPTEMBER 21, 2007             Agreed to:       U.S. BANK
N.A.       (Bank)         By:   /s/Maureen K. Sullivan           Maureen K.
Sullivan         Name and Title:   Vice President       

                  Outdoor Channel Holdings, Inc. (Individual)   Name
(Organization)       a Delaware Corporation  
Printed Name:
                By:   /s/William A. Owen
(Individual)
      Name and Title:   William A. Owen, CFO  
Printed Name:
           
 
  By:        
(Individual)
      Name and Title:      
Printed Name:
           
 
  By:        
(Individual)
      Name and Title:      
Printed Name:
           
 
  By:        
(Individual)
      Name and Title:      
Printed Name:
           
 
  By:        
(Individual)
      Name and Title:    
Printed Name:
           

2



--------------------------------------------------------------------------------



 



California Judicial Reference Agreement — Additional Signature Page

                         
(Individual)
          The Outdoor Channel, Inc.    
 
         
 
   
 
          Name (Organization)    
 
                       
Printed Name:
          a   Nevada Corporation    
 
                         
(Individual)
          By:   /s/William A. Owen                                       Name
and Title:   William A. Owen, CFO    
 
                       
Printed Name:
                       
 
          By:                                   (Individual)           Name and
Title:          
 
                       
Printed Name:
          By:                                               Name and Title:    
   
(Individual)
                       
 
          By:            
 
                    Printed Name:           Name and Title:          
(Individual)
          By:                                               Name and Title:    
   
 
                       
Printed Name:
                       
 
          By:                                  
(Individual)
          Name and Title:          
 
                       
Printed Name:
                       
 
                       
(Individual)
                                    Name (Organization)    
 
                       
Printed Name:
          a                                    
 
          By:        
(Individual)
          Name and Title:          
 
                       
Printed Name:
          By:                                               Name and Title:    
   
(Individual)
                       
 
          By:                                  
 
                       
Printed Name:
          Name and Title:          
(Individual)
          By:                                  
 
          Name and Title:        
 
                       
Printed Name:
                       
 
          By:                                  
 
          Name and Title:    
 
                       
 
          By:                                  
 
          Name and Title:        
 
                       

 



--------------------------------------------------------------------------------



 



ADDENDUM TO REVOLVING CREDIT AGREEMENT AND NOTE
This Addendum is made part of the Revolving Credit Agreement and Note (the
“Agreement”) made and entered into by and between the undersigned borrower (the
“Borrower”) and the undersigned bank (the “Bank”) as of the date identified
below. The warranties, covenants and other terms described below are hereby
added to the Agreement.
Amended and Restated Note. This Amended and Restated Note (this “Note”) is
issued (i) as an amendment and restatement of, but not in payment of, Borrower’s
promissory note dated September 30, 2004, payable to the order of the Bank in
the original principal amount of $5,000,000.00, as amended, supplemented,
extended or otherwise modified (the “Original Note”), and (ii) to evidence an
increase of $5,000,000.00, in the aggregate amount that may be advanced under
this Note, subject to the terms of this Note and any loan agreement related to
this Note. All interest accrued but unpaid on the Original Note shall be due and
payable in full on the first interest payment date under this Note. All
agreements and documents evidencing, securing, guarantying and otherwise related
to the Original Note or the indebtedness evidenced thereby, whether or not
identified in this Note, continue in full force and effect, except to the extent
that any such agreement or document may have been wholly or partially released
in a writing signed by the Bank. Any and all references to the Replaced Note in
any agreement or document are hereby amended to refer to this Note.
Amended and Restated Agreement. This Amended and Restated Agreement (this
“Restated Agreement”) is issued as an amendment and restatement of the loan
agreement or credit agreement between Borrower and Bank dated September 30, 2004
pertaining to a loan facility in the original principal amount of $5,000,000.00,
as amended, supplemented, extended or otherwise modified (the “Original
Agreement”). This Restated Agreement also evidences an increase of $5,000,000.00
in the aggregate amount that may be advanced under the Original Agreement,
subject to the terms of this Restated Agreement. All agreements and documents
evidencing, securing, guarantying and otherwise related to the Original
Agreement or the indebtedness evidenced thereby, whether or not identified in
this Restated Agreement, continue in full force and effect, except to the extent
that any such agreement or document may have been wholly or partially released
in a writing signed by Bank. Any and all references to the Original Agreement in
any agreement or document are hereby amended to refer to this Restated
Agreement.
Financial Covenants. Financial terms used herein which are not specifically
defined herein shall have the meanings ascribed to them under generally accepted
accounting principles. For any Borrower who does not have a separate fiscal year
end for tax reporting purposes, the fiscal year will be deemed to be the
calendar year. Borrower (herein referred to as the “Subject Party”) will
maintain the following:
Senior Funded Debt to EBITDA Ratio as of the end of each fiscal quarter for the
four (4) fiscal quarters then ended of not more than 1.50 to 1.00.
“Senior Funded Debt to EBITDA Ratio” shall mean the ratio of Senior Funded Debt
to EBITDA.
“Senior Funded Debt” shall mean indebtedness for borrowed money, for the
deferred purchase price of property not purchased on ordinary trade terms, for
capitalized leases and for other liabilities evidenced by promissory notes or
other instruments, but not including any indebtedness that has been subordinated
to the indebtedness evidenced by the Note pursuant to a writing that has been
accepted by Bank.
“EBITDA” shall mean net income, plus interest expense, plus income tax expense,
plus depreciation expense plus amortization expense.
Financial Information and Reporting. This provision replaces in its entirety the
provision of the Agreement titled “Financial Information and Reporting”.
Financial terms used herein which are not specifically defined herein shall have
the meanings ascribed to them under generally accepted accounting principles.
For any Borrower who does not have a separate fiscal year end for tax reporting
purposes, the fiscal year will be deemed to be the calendar year. The financial
statements and other information previously provided to Bank or provided to Bank
in the future are or will be complete and accurate and prepared in accordance
with generally accepted accounting principles. There has been no material
adverse change in Borrower’s financial condition since such information was
provided to Bank. Borrower will (i) maintain accounting records in accordance
with generally recognized and accepted principles of accounting consistently
applied throughout the accounting periods involved; (ii) provide Bank with such
information concerning its business affairs and financial condition (including
insurance coverage) as Bank may request; and (iii) without request, provide to
Bank the following financial information, in form and content acceptable to
Bank, pertaining to Borrower:

 



--------------------------------------------------------------------------------



 



Annual Financial Statements: Not later than 90 days after the end of each fiscal
year, annual combined financial statements, audited by a certified public
accounting firm acceptable to Bank.
Interim Financial Statements: Not later than 60 days after the end of each
fiscal quarter, interim combined financial statements, certified by Borrower to
be true, correct and complete.
Certificate of Compliance (this requirement pertains to Borrower only,
regardless of whether financial reports are otherwise required for Borrower
together with others hereunder): Not later than 60 days after the end of each
fiscal quarter, a certificate, executed by Borrower (or, if Borrower is an
entity, by Borrower’s chief financial officer or other officer or person
acceptable to Bank) certifying that the representations and warranties set forth
in the Agreement are true and correct as of the date of the certificate and
further certifying that, as of the date of the certificate, no default exists
under the Agreement.
Dated as of September 21, 2007
(Non-Individual)
Outdoor Channel Holdings, Inc.
a/an Delaware Corporation

          By:   /s/ William A. Owen         Name and Title William A. Owen,
CFO/Treasurer             

Agreed to: U.S. BANK N.A.

          By:   /s/ Maureen K. Sullivan         Name and Title Maureen K.
Sullivan, Vice President               





--------------------------------------------------------------------------------



 



SECOND ADDENDUM TO REVOLVING CREDIT AGREEMENT AND NOTE
This Second Addendum to Revolving Credit Agreement and Note (this “Addendum”) is
made part of the Revolving Credit Agreement (the “Agreement”) made and entered
into by and between the undersigned borrower (the “Borrower”) and U.S. Bank N.A.
(the “Bank”), the Addendum to Revolving Credit Agreement and Note (the “First
Addendum”) by and between Borrower and Bank, and the Note (as defined in the
Agreement), all of which documents are dated as of the date hereof. The First
Addendum and this Addendum are addendums to the Agreement and the Note. The
warranties, covenants and other terms of this Addendum hereby (i) supplement,
amend or modify the Agreement, and to the extent inconsistent herewith, all Loan
Documents (as defined in the Agreement) and any and all other documents by and
between Bank and Borrower that have not expired or terminated, including,
without limitation, that certain Term Loan Agreement dated October 18, 2005 by
and between Bank and Borrower, as such agreement may have been amended,
modified, supplemented, extended, replaced or restated (collectively, the “Term
Loan Agreement”), and (ii) constitute warranties, covenants and terms of all the
extensions of credit made by Bank to Borrower, including, without limitation,
the extensions of credit made pursuant to Term Loan Agreement. Capitalized terms
and financial terms not defined herein shall have the meanings ascribed to them
in the Agreement or, if not defined in the Agreement, the meanings ascribed to
them by generally accepted accounting principles. In the event of any conflict
between the provisions of the Agreement, the Note, any Loan Document, the Term
Loan Agreement or any other document by and between Bank and Borrower, on the
one hand, and the provisions of this Addendum on the other, the provisions of
this Addendum shall prevail and control.
1. Fixed Charge Coverage Ratio. The following covenant is hereby added to the
Agreement:

    “Borrower shall maintain a Fixed Charge Coverage Ratio as of the end of each
fiscal quarter for the four (4) fiscal quarters then ended (i.e., on a “rolling
four (4) quarter basis”) of at least 1.25:1.       “Fixed Charge Coverage Ratio”
shall mean (a) net income, plus interest expense, plus rent expense, plus income
tax expense, plus depreciation, plus amortization, plus charges related to
non-cash stock-based compensation per the SFAS 123R requirement, minus cash
taxes, cash dividends and Maintenance Capital Expenditures divided by (b) the
sum of all required principal payments (on short and long term debt and capital
leases), interest expense and rental or lease expense.       “Maintenance
Capital Expenditures” shall mean the dollar amount of Capital Expenditures that
are necessary to maintain the current level of revenues. For the purposes of
this covenant calculation, at no time shall the amount of the Capital
Expenditures used for purposes of the calculation made for determining
Borrower’s satisfaction of the Fixed Charge Coverage Ratio covenant be less than
$1,500,000.00 per fiscal year, prorated evenly for each applicable measurement
period, but Borrower shall not be required to actually incur expenses of such
amount or any amount whatsoever.       “Capital Expenditures” shall mean the
aggregate amount of all purchases or acquisitions of fixed assets, including
real estate, motor vehicles, equipment, fixtures, leases and any other items
that would be capitalized on the books of the Borrower under generally accepted
accounting principles. The term “Capital Expenditures” will not include
expenditures or charges for the usual and customary maintenance, repair and
retooling of any fixed asset or the acquisition of new tooling in the ordinary
course of business.”

2.   Profitability. The following covenant is hereby added to the Agreement:

    “Quarterly Profits. The Borrower shall have and shall report Net Profit
After Taxes of an amount greater than $250,000.00 excluding any charges related
to non-cash

1



--------------------------------------------------------------------------------



 



    stock based compensation per the SFAS 123R requirement for each of its
fiscal quarters.”

3. Continuing Validity. Except as expressly modified above or in other written
agreements by and between Borrower and Bank, the terms of the Agreement, the
First Addendum, the Note, the Term Loan Agreement, the other Loan Documents, and
any other documents by and between Bank and Borrower in connection with
extensions of credit by Bank to Borrower, shall remain unchanged and in full
force and effect.

          Dated as of September 21, 2007

Borrower:

Outdoor Channel Holdings, Inc.,
a Delaware corporation
      By:   /s/ William A. Owen         William A. Owen,         CFO/Treasurer 
      Bank:

U.S. Bank N.A.
      By:   /s/ Maureen K. Sullivan         Maureen K. Sullivan,         Vice
President       

2